Citation Nr: 9901078	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-49 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to increased evaluation for Bankart repair of the 
right shoulder with subluxation (minor), currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel
INTRODUCTION

The veteran had active service from October 1992 to November 
1993.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

By rating decision in December 1996, the RO assigned a 20 
percent evaluation for the veterans right shoulder 
disability.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, then the RO and 
the Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, the increased rating for a 
right shoulder disability remains in appellate status.

An April 1998 rating decision denied the veteran's request 
for entitlement to individual unemployability.  This issue is 
not in appellate status, as no notice of disagreement has 
been received to initiate an appeal from the ROs decision.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
pain and dysfunction on use beyond that contemplated by a 20 
percent rating based on limitation of motion. 

2.  Limitation of motion of the right arm to 25 degrees from 
the side is not present


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability evaluation 
for Bankart repair of the right shoulder with subluxation 
(minor) have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that her right shoulder injury is more 
severely disabling than currently evaluated.  The mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained, and the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records show that the veteran injured her 
right shoulder during a physical training exercise shortly 
after entering active duty.  In March 1993 the veteran 
underwent right posterior Bankart repair, and in September 
1993 a Physical Evaluation Board declared the veteran to be 
physically unfit for duty.  Records indicate that the veteran 
is left handed.

At the September 1996 RO hearing, the veteran testified that 
she could move her arm to waist level before experiencing 
pain in her shoulder.  She stated that the pain would 
sometimes cause her to awake during the night.  She further 
remarked that her shoulder hurt everyday and would often 
swell.  She took Flexeril and Ibuprofen for the pain.  She 
also stated that she had numbness in the arm and pain that 
radiated down to her fingers.

The most recent VA examination of record was conducted in 
June 1997.  The examiner noted that the veteran sometimes 
developed swelling in the upper extremity likely related to 
the loss of voluntary motion of the limb.  The veteran stated 
that she was unable to work at a meat packing plant after 
discharge due to her right shoulder problem.  She also had to 
stop working at a service station due to problems with her 
right upper extremity.  She sometimes developed numbness in 
her forearm and hand which did not appear to be radicular and 
which lasted 10-20 minutes.  Physical examination showed 
normal posture.  The veteran had full range of motion about 
the shoulder when the arm was brought into forward flexion, 
and abduction at about a 45 degree position between the two.  
With marked internal rotation the shoulder had an audible 
"click" which the examiner opined subluxed posteriorly.  
Tests for anterior instability indicated no catching or 
particular pain.  No atrophy of the shoulder musculature was 
apparent.  There was no particular tenderness to palpation.  
Neurologic examination was unremarkable.  X-rays of the 
shoulder revealed evidence of anterior repair with radiopaque 
retained buried suture, but otherwise seemed unremarkable.  
The diagnosis was posterior subluxation, right shoulder, post 
anterior repair status.  The examiner commented that the 
veteran was "significantly impaired" by her right shoulder 
disability and suggested that she might need additional 
surgery.

In a June 1998 narrative, the June 1997 VA examiner indicated 
that he had reviewed the veteran's claims file.  He repeated 
his earlier comment by stating that he believed the veteran 
to be significantly impaired by her right shoulder 
disability.  He also stated that when the veteran used the 
arm in front of her body at a horizontal position, the 
shoulder would catch and become painful, which in turn would 
produce a reflex weakness and inability to carry out the 
task.  Work that required physical performance would likely 
be difficult.  He remarked that she could engage in sedentary 
work and was doubtful that additional treatment for her 
problem would be successful.

The Board notes that the file also contains VA examinations 
dated from January 1994 to November 1996, as well as 
outpatient treatment records dated from December 1995 to May 
1996.  The examinations and treatment records reflect that 
the veteran's right shoulder disability continued to cause 
the veteran pain.  No neurologic abnormalities of the upper 
extremity were noted.

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5203, 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  A 
20 percent rating is the maximum rating available under 
Diagnostic Code 5203.  A 20 percent rating is assigned for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Other potentially 
applicable diagnostic codes possessing ratings greater than 
20 percent for the minor joint are Diagnostic Code 5200 for 
ankylosis of scapulohumeral articulation; Diagnostic Code 
5201 for limitation of motion of the arm; and Diagnostic Code 
5202 for other impairment of the humerus.

As noted above, the veteran's disability is rated as 20 
percent, the highest rating available under Diagnostic Code 
5203.  Therefore, the veteran's disability must be rated 
under a different diagnostic code to be entitled to a higher 
evaluation.  With respect to Diagnostic Code 5202, it is not 
applicable because there is no medical evidence of non-union 
or other indicia of more significant impairment.

Likewise, Diagnostic Code 5200 is inapplicable because there 
is no evidence of ankylosis of the scapulohumeral 
articulation.  Under Diagnostic Code 5201, limitation of 
motion of the minor joint must be at 25 degrees from the side 
to warrant a 30 percent rating.  However, as evinced by the 
June 1997 VA examination, the veteran's range of motion is 
greater than 25 degrees from the side, and a rating in excess 
of 20 percent under Diagnostic Code 5201 is not warranted.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (1998).  The nature of the original disability 
has been reviewed, as well as the functional impairment which 
can be attributed to pain and weakness.  See 38 C.F.R. § 
4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that pain has been reported on examination, 
and additional functional loss due to such pain, has been 
shown.  For example, the June 1998 narrative indicated that 
when the veteran used the arm in front of her body at a 
horizontal position, the shoulder would catch and become 
painful, which in turn would produce a reflex weakness and 
inability to carry out the task.  The Board finds that the 
veteran's right shoulder injury is productive of pain and 
weakness that causes functional impairment beyond that 
reflected in the range of motion movements, and thus warrants 
an additional rating of 10 percent.  DeLuca, supra.  In this 
regard, the Board observes that the VA examiner has 
characterized the veteran's shoulder disability as 
"significantly impaired."  Accordingly, the medical evidence 
shows right shoulder impairment that more closely 
approximates a rating of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veterans 
right shoulder disability has resulted in frequent 
hospitalizations.  The Board is aware that the veteran has 
indicated that her shoulder disability has caused her to give 
up working at a meat packing plant and a service station.  
However, as mentioned in the June 1998 narrative, the veteran 
was able to engage in sedentary work.  He further stated that 
the veteran's vocational training and plans seemed 
appropriate.  The Board therefore finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, there is objective medical evidence to show that pain 
and weakness produces additional functional limitation to a 
degree that would support a rating of 30 percent under the 
applicable rating criteria.


ORDER


A 30 percent rating for service-connected Bankart repair of 
the right shoulder with subluxation (minor) is granted, 
subject to applicable regulations governing the payment of 
monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
